Citation Nr: 1759438	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected chondromalacia patella of the right knee (right knee disability).

2. Entitlement to a rating in excess of 10 percent for chondromalacia and osteochondritis desiccans of the left knee (left knee disability).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from June 1992 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing has been associated with the claims file.

Although the Veteran also initiated an appeal of the issue of service connection for ACL tear of the left knee (see June 2011 notice of disagreement), that issue was granted in a February 2014 rating decision and a separate 20 percent rating was assigned effective from February 22, 2010 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Therefore, the issue of service connection is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-1159 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected chondromalacia patella of the right knee and a rating in excess of 10 percent for chondromalacia and osteochondritis desiccans of the left knee.  At a December 2016 Board hearing, the Veteran testified that his left and right knee disabilities had worsened.  He had constant pain and swelling of his right and left knee, and the pain and swelling in his left knee was worse than his right knee.  After a day of working, the Veteran's knees would become swollen and he could barely walk.  The more activity the Veteran did, either at home or at work, the worse the pain would get.  The Veterans representative asserted that the 2010 VA examination was inadequate because it did not take into account how the Veteran's knees affected his employment and daily life.

The Veteran was afforded a VA examination in March 2010, February 2013, and November 2016.  The November 2016 VA examination reflected a diagnosis of ACL tear of the left knee and chondromalacia patella of the right knee.  The Veteran reported pain and swelling of the left and right knee, with the swelling being worse in the evening.  The Veteran reported flare-ups of the left and right knee several times a week.  The flare ups of the right knee would last approximately 18 to 24 hours and flare ups of the left knee would last approximately 2 to 3 days.  The Veteran reported that as a result of flare-ups, he would have a 25 percent reduction in range of motion (ROM) of the right knee and a 50 percent reduction in ROM of the left knee.  The examiner noted that the examination had not been conducted during a flare up of either the Veteran's left or right knee.  The examiner could not answer whether pain, weakness, fatigability or incoordination significantly limited functional ability of the Veteran's left or right knee without resorting to mere speculation, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

Direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion.  Sharp v. Shulkin, 29 Vet. App. 26, 35 (2017).  In Sharp, the United States Court of Appeals for Veterans Claims (Court) explained that neither the law nor VA practice require that an examination be conducted during a flare for the functional impairment caused by flares to be taken into account.  Id. at 34.  The Court noted that the VA Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans.  Id. at 35.  Therefore, examiners may offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of Veterans.  Id.  The Board may accept a VA examiner's statement that an opinion cannot be offered without resorting to speculation, only after a determination, that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  Id. at 33.  Thus, in light of Sharp, the Board finds a new VA examination is warranted to determine the current severity of the Veteran's left and right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's claimed right and left knee disabilities.  All necessary tests should be conducted.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following:

The examiner should conduct range of motion testing of the right and left knee.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right and left knee disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examination must include testing of the right and left knee joints for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on relevant sources, including lay statements of the Veteran.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2. Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




